Citation Nr: 1721361	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-21 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania 


THE ISSUES

1.  Entitlement to an initial compensable rating for left plantar fasciitis (claimed as left foot condition).

2.  Entitlement to an initial compensable rating for allergic rhinitis (claimed as allergy condition).

3.  Entitlement to an initial rating in excess of 20 percent for left shoulder strain (claimed as left shoulder condition).

4.  Entitlement to an initial compensable rating for left thumb tendonitis (claimed as left thumb condition).

5.  Entitlement to service connection for left hand stiffness (claimed as arthritis of the joints).

6.  Entitlement to service connection for right hand stiffness (claimed as arthritis of the joints).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) from August 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Jurisdiction was transferred from Seattle, Washington to Pittsburgh, Pennsylvania.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran VA examinations to evaluate the current severity of his service-connected left shoulder strain, thumb tendonitis, plantar fascitis; and allergic rhinitis, as the last VA examination was conducted in May 2009; and to determine whether his diagnosed tendonitis extensor digitorum longus/ bilateral extensor wrist tendonitis is caused by his military service.  (See VA Form 9).  Service treatment records noted "right wrist pain 4-5 months" after a sporting injury.  (See also April 2002, July 2002, and September 2002).  A January 2009 x-ray also noted "small ossific fragment at the volar aspect of the first interphalangeal joint of the left hand may represent sequela of prior trauma."

Although examinations were requested in May 2015, it appears that these were foreign examinations, and as such, are more difficult to obtain.  An additional attempt should be made to procure these examinations.  All attempts to do so should again be documented in the file, with a detailed explanation as to the attempts made the results.  

Additionally, the RO/AMC must obtain recent treatment records, if any, on remand.

Accordingly, the case is REMANDED for the following action:


1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the above disabilities.  (i.e., Dubai London Clinic and America Hospital Dubai).  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and current severity of his service-connected left plantar fasciitis, allergic rhinitis, left shoulder strain, and left thumb tendonitis.  Any special procedures should be followed if this is a foreign examination.  The Veteran's electronic file should be made available to and reviewed by the examiner(s).  The examination report should reflect that such review was accomplished.

All indicated tests and studies should be conducted, and the examiner(s) should describe all impairment associated with the Veteran's above service-connected disabilities.  
The examiner is advised that the Veteran is competent to report his symptoms and that his reports must be considered in formulating the requested opinion.

The examiner(s) is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After all available records have been associated with the Veteran's electronic file, schedule him for a VA examination by an appropriate examiner to determine the etiology of his bilateral hand stiffness/ diagnosed as tendonitis extensor digitorum longus/ bilateral extensor wrist tendonitis.  Any special procedures should be followed if this is a foreign examination.  The Veteran's electronic file should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

a.  The examiner must review the Veteran's statements, as well as service treatment records and personnel records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.

b.  With respect to the review of the claims file, the Board calls the examiner's attention to the following:

* The Veteran claims that his bilateral wrist disability is caused by his military service. 

* Service treatment records reflect complaints of wrist pain and a sporting injury during service. 

c.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


